Citation Nr: 0927762	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-28 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the Veteran's 
case was subsequently transferred to the St. Petersburg, 
Florida RO.

This case was previously before the Board in November 2008 
when it was remanded for the Veteran to be afforded an 
opportunity to present testimony at a hearing before a 
Veterans Law Judge.  In March 2009, the Veteran testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
was previously denied in a July 1996 rating decision.  The 
Veteran was notified of the decisions but did not perfect an 
appeal.  The RO declined to reopen the claim thereafter in 
December 1997 and September 1999.  He was notified of those 
decisions but did not perfect an appeal of either.

2.  Since the September 1999 decision, the evidence received 
with respect to the claim of entitlement to service 
connection for PTSD is new, in that it is not cumulative and 
was not previously considered by decision makers.  The 
evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for PTSD.

3.  The Veteran has a diagnosis of PTSD.

4.  The Veteran's alleged stressor, being subjected to an 
attack while stationed in the Republic of Vietnam, is 
supported by credible supporting evidence and his assertions 
related to this stressor are consistent with the nature of 
his service.

5.  Competent medical evidence of record links the current 
diagnosis of PTSD to the stressor.


CONCLUSIONS OF LAW

1. The September 1999 rating decision that declined to reopen 
the previously denied claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2. New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  Application to Reopen

The RO initially denied the Veteran's claims of entitlement 
to service connection for PTSD in a July 1996 rating 
decision.  The RO declined to reopen the claim in December 
1997 and September 1999.  At the time of the September 1999 
denial, the RO found that there was no medical evidence that 
the Veteran was diagnosed with PTSD and no evidence verifying 
the Veteran's reported stressor.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the September 1999 decision became final because the 
Veteran did not file a timely appeal.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in June 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's available service treatment 
records, the Veteran's post-service VA treatment records 
dated January 1998 to May 1999, and his own statements.

Additional evidence received since the September 1999 denial 
includes additional post-service VA treatment records, the 
Veteran's service personnel records, and a selection from Air 
Base Defense in the Republic of Vietnam, 1961-1973.  These 
additional records reveal that the Veteran has been diagnosed 
with PTSD, that the Veteran served in the Republic of Vietnam 
at the Cam Ranh Bay Air Base, and that during the Veteran's 
service at the Cam Ranh Bay Air Base, the base received enemy 
standoff fire.  The Board finds that this evidence is new 
because it was associated with the claims folder subsequent 
to prior final denial.  In light of the basis for the RO's 
September 1999 determination, the Board finds that this 
evidence is material because raises a reasonable possibility 
of substantiating the claim.  Thus, as the evidence is "new 
and material" under the provisions of 38 C.F.R. § 3.156(a), 
the claim is reopened.

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran's service treatment records reveal that the 
Veteran was treated as an inpatient for adult situational 
reaction and immature personality in conjunction with a 39-12 
action.  Upon examination at separation from service in 
November 1970, the Veteran was noted to be psychiatrically 
normal and to be oriented times three with an appropriate 
affect.

The Veteran's service personnel records do not reveal any 
indication that the Veteran engaged in combat with the enemy.  
As such, the Veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor and his testimony must be corroborated by credible 
supporting evidence.

The Veteran's service personnel records reveal that the 
Veteran arrived in the Republic of Vietnam in March 1970 and 
was stationed at the Cam Ranh Bay Air Base beginning April 1, 
1970 through November 1970.  The Veteran reports that he was 
exposed to attacks while stationed at the Cam Ranh Bay Air 
Base.  A selection from Air Base Defense in the Republic of 
Vietnam, 1961-1973, reveals that the Cam Ranh Bay Air Base 
was subjected to standoff fire in March and April 1970.  The 
Board notes that a Veteran need not substantiate his actual 
presence during the stressor event; the fact that the Veteran 
was assigned to and stationed with a unit that was present 
while such an event occurred may strongly suggest that he 
was, in fact, exposed to the stressor event.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  As such, the Board finds that the 
Veteran's reported stressor of being exposed to enemy fire 
while stationed at the Cam Ranh Bay Air Base is verified as 
it is supported by credible supporting evidence.

In a VA treatment note, dated in November 2006, the Veteran 
was noted to report that he had experienced an attack on his 
first day on base in Vietnam.  After examining the Veteran, 
the physician diagnosed the Veteran with PTSD due to military 
service and polysubstance abuse in remission.

The Board notes that in VA treatment notes, dated January 
1998 to January 2008, the Veteran is variously diagnosed with 
major depression, anxiety disorder, dysthymia, and substance 
dependence, as well as the November 2006 diagnosis of PTSD.

In February 2008, the Veteran was afforded a VA Compensation 
and Pension (C&P) PTSD examination.  The examiner noted that 
the Veteran's reported stressor of a rocket attack on the Cam 
Ranh Bay Air Base met the DSM-IV stressor criterion.  After 
examination, the Veteran was diagnosed with anxiety disorder 
not otherwise specified, depressive disorder no otherwise 
specified, and polysubstance dependence in partial remission.  
The examiner noted that the Veteran did not meet the DSM-IV 
criteria for PTSD.  However, the examiner noted that the 
Veteran's anxiety disorder was related to his military 
service.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is warranted.  Although the 
February 2008 VA Compensation and Pension Examination does 
not diagnose the Veteran with PTSD, in light of the contrary 
evidence dated in November 2006 revealing a diagnosis of PTSD 
associated with the Veteran's active service, which relied 
upon a verified in service stressor, the Board find that the 
evidence in support of the Veteran's claim is at least in 
relative equipoise with the evidence against it and, 
therefore, the Veteran prevails.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, as there is 
evidence of a current diagnosis of PTSD, a verified in-
service stressor, and evidence that the Veteran's in-service 
stressor is associated with the Veteran's diagnosis of PTSD, 
entitlement to service connection for PTSD is granted.


ORDER

The Veteran's application to reopen a claim of entitlement to 
service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


